DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a structural interaction between the claimed filtering, adhesion, ion-exchange, and UVc light disruption steps.  Examiner respectfully submits claim 1 currently lists four separate process steps, however examiner is unsure as to how the series of claimed filtering, adhesion, ion-exchanger, and UVc light disruption steps are ordered with respect to the claimed room air, and examiner is also unclear as to if all of the claimed filtering, adhesion, ion-exchanger, and UVc light disruption steps are included in the claimed process for reducing pollutants in room air.  The current claim construction for claim 1 provides for situations where less than all four pollutant reducing steps are provided. For purposes of examination and analysis of prior art, each claimed pollutant reducing step is being given patentable weight.  Claim 2 depends on claim 1 and hence is also rejected.
Claim 2 recites “wherein a series of four sub-process steps act on room air …”.  Examiner is unsure as to if the claimed specific sub-process steps in claim 2 are in addition to the filtering, adhesion, ion-exchange, and UVc light disruption steps of claim 1, or if the claimed specific sub-process steps in claim 2 further limit structure of the filtering, adhesion, ion-exchange, and UVc light disruption steps of claim 1.  For purposes of examination and analysis of prior art, examiner is analyzing each process step in claim 2 as structure which further limits structure of the filtering, adhesion, ion-exchange, and UVc light disruption steps of claim 1.  Similar to the analysis of claim 1, examiner is unsure as to how the series of claimed subprocess steps in claim 2 are ordered with respect to the claimed room air.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschman(9457119) taken together with Japanese reference(JP10-230118).
	Kirschman teaches a process for reducing pollutants in room air(noting column 1 lines 28-29 eliminating bacteria and viruses on a room-sized scale) comprising directing a stream of room air through a mobile housing unit(12), the mobile housing unit including at least one HEPA filter(36; column 4 lines 12-13), a plurality of fluid filtration assemblies(34) and a plurality of ultraviolet lamps(40) for direct exposure of contaminants or pathogens to ultraviolet light(column 5 lines 66-67), and directing pollution reduced room air back into the room.  Kirschman is silent as to an adhesion step and ion-exchange step for the room air.  Japanese reference in figure 1 teaches an air cleaning duct for providing airflow therethrough, the air cleaning duct including in succession, an activated carbon structure(3) for chemical adhesion of VOC compounds, an ion exchange structure(4) formed of combination of weak basic anion exchange fiber with strong acidic cation exchange fiber, and a HEPA filter element(6).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an adhesion step, specifically using the activated charcoal of Japanese reference in combination with the HEPA filtration and UVc illumination of Kirschman to provide for chemical adhesion of VOC compounds from the room of Krischman to the activated carbon.  It further would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide an ion exchange step, specifically using the combination of weak basic anion exchange fiber with strong acidic cation exchange fiber of Japanese reference in combination with the HEPA filtration and UVc illumination of Kirschman to provide for removal of pollutants from the room of Kirschman through ion-exchange.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
April 27, 2022